[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                    FILED
                                                         U.S. COURT OF APPEALS
                              No. 08-10187                 ELEVENTH CIRCUIT
                                                               JULY 03, 2008
                          Non-Argument Calendar
                                                            THOMAS K. KAHN
                        ________________________
                                                                  CLERK

                      D. C. Docket No. 97-06129-CR-AJ

UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                    versus

RONALD E. SMITH, JR.,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (July 3, 2008)

Before ANDERSON, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Ronald E. Smith, Jr., appeals from the 21-month term of imprisonment imposed

following the revocation of his supervised release, pursuant to 18 U.S.C.
§ 3583(e)(3). On appeal, Smith argues that his sentence was unreasonable in length

because the district court: (1) did not give sufficient consideration to the length of

time Smith had served for the substantive criminal conviction that resulted in the

revocation of his supervised release; and (2) did not consider the fact that Smith had

neck cancer. After careful review, we affirm.

       We review the sentence imposed upon the revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006).

“[R]easonableness” review “merely asks whether the trial court abused its discretion.”

United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United

States, 127 S. Ct. 2456, 2465 (2007)). “The party who challenges the sentence bears

the burden of establishing that the sentence is unreasonable . . . .” United States v.

Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006) (internal quotation omitted).

       Section 3583 of Title 18 of the United States Code provides that a district court

may revoke a term of supervised release and impose a sentence of imprisonment for

the violation after considering factors set forth in 18 U.S.C. § 3553(a)(1), (a)(2)(B)-

(D), and (a)(4)-(7).1 18 U.S.C. § 3583(e). Chapter 7 of the United States Sentencing

       1
         These factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to afford adequate
deterrence; (3) the need to protect the public; (4) the need to provide the defendant with educational
or vocational training or medical care; (5) the Sentencing Guidelines range; (6) the pertinent policy
statements of the Sentencing Commission; (7) the need to avoid unwanted sentencing disparities;
and (8) the need to provide restitution to victims. 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), and

                                                  2
Guidelines provides guidance on the length of the sentence to be imposed after

revocation, but Chapter 7 is not binding; the district court need only be aware of and

consider its recommendations. United States v. Aguillard, 217 F.3d 1319, 1320 (11th

Cir. 2000).

        The district court did not abuse its discretion in sentencing Smith to 21 months’

imprisonment after revoking his supervised release. The district court expressly

noted that it was considering the arguments advanced by Smith, and even that it was

not sentencing Smith to a longer term of imprisonment based on the sentence served

by Smith for his state conviction. Moreover, the 21-month sentence at the low end

of the guidelines range was reasonable and supported by the district court’s

explanation.2

        AFFIRMED.




(a)(4)-(7).
        2
          See also Rita, 127 S. Ct. at 2462 (holding that a court of appeals may afford a
presumption of reasonableness to a within-Guidelines sentence); United States v. Campbell, 491
F.3d 1306, 1314 n.8 (11th Cir. 2007) (noting that, although we have not normally afforded a within-
Guidelines sentence a presumption of reasonableness, the Rita decision calls that policy into
question).

                                                3